DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on December 6, 2021, January 6, 2022, March 3, 2022, and May 2, 2022 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of each of the aforementioned IDS forms.

Specification
The disclosure is objected to because of the following informalities:
While the originally specification makes clear references to Fig. 4A in paragraphs
[0014], [0024] and [0025], with a more detailed description of Fig. 4A being included in paragraph [0025], the originally filed specification only vaguely references Fig. 4B in paragraphs [0014] and [0024].  No other portions of the originally filed specification appear to include a detailed description of Fig. 4B at all.  It is noted that this issue is also related to the objection set forth below in paragraph 4 of the instant Office action.	
   Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 4B includes reference numbers “51”, “52”, “53” and “54”, which are also used for some of the disclosed elements of the sprinkler(s) shown in Figs. 5A, 5B, 6A and 6B.  Since the specification describes the aforementioned reference numbers with respect to what is shown in Figs. 5A, 5B, 6A and 6B, the use of these reference numbers in Fig. 4B is confusing, and also does not comply with 37 CFR 1.84(p)(4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features specifically recited in claims 2, 3, 8, 9, 12, 13, 18 and 19 must be shown or the feature(s) canceled from the claim(s).  It should be noted, with respect to the “upper hip fire protection system” further comprising “a third row of sprinklers…”, as required by claim 2 and essentially mirrored by the limitations of claim 12, while Fig. 4A technically shows a third row of sprinklers (i.e. at “43”), the sprinklers of that third row (in light of the specification) are located between the “jack trusses 21”, which the disclosure and claims define as only being in the “lower hip” portion of the hip.  Thus, Fig. 4A cannot be considered to reasonably show what is specified in claims 2 and 12.  Further, as discussed above, while there is no detailed description of what is shown in Fig. 4B, it appears that each and every sprinkler row shown in the drawing is located between the “jack trusses 21”, and thus can only be located in the “lower hip” portion of the hip.  It should further be noted, with respect to the limitations of claims 3 and 13, with the limitations of claims 2 and 12, respectively, not being shown, it is not possible for the originally filed drawings to also show the feature(s) set forth in claims 3 and 13.  It should also be noted, with respect to the “lower hip fire protection system” further comprising “a second row of two or more second lower sprinklers…”, as required by claim 8 and essentially mirrored by the limitations of claim 18, it is clear that Fig. 4A only shows (at most) one row of sprinklers disposed between the jack trusses within the lower hip portion of the hip.  Also, although Fig. 4B appears to show more than one row of sprinklers disposed between a series of jack trusses, all of the sprinkler rows shown in Fig. 4B are located between the jack trusses, and thus Fig. 4B cannot be considered to show what is specified in claims 8 and 18, because the claims also require the other “upper hip” sprinkler rows specified in claims 1 and 11, respectively.  It should further be noted, with respect to the limitations of claims 9 and 19, with the limitations of claims 8 and 18, respectively, not being shown, it is not possible for the originally filed drawings to also show the feature(s) set forth in claims 9 and 19.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:  Reference numbers “34” and “34a”, shown in Fig. 5B, are not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 2-4, the syntax of the recitation, “comprises a roof that includes a generally pitched roof section and, at least one end of the generally pitched roof portion, at least one hip, wherein the hip…” renders the claim unclear.  It seems as if some words or phrase is missing from this recitation.
Further, regarding claim 1, on lines 2-3, the recitation, “a generally pitched roof section” is introduced.  Then, the claim refers to “the generally pitched roof portion” on line 3, followed by a reference to “the generally pitched roof section” on line 4.  Are these all one and the same element, or is the “section” different that the “portion”?
Further, regarding claim 1, on line 3, “at least one hip” is introduced.  Then, throughout lines 4-20 of the claim, there are twelve references to “the hip” which renders the claim unclear, since a particular “hip” of the “at least one hip” has not been specifically identified in the claim.  It should also be noted that each of dependent claims 2, 7, 8 and 9, refers to “the hip”.
Further, regarding claim 1, on line 4, the reference to “an end of the generally pitched roof section” is unclear, in light of line 3 of the claim introducing “at least one end of the generally pitched roof portion”.  What is the relationship between the “end” introduced on line 4 of the claim, and the “at least one end” introduced on line 3 of the claim?
Further, regarding claim 1, on lines 6-7, the recitation, “the combustible concealed area” is somewhat unclear.  What is the relationship between this “combustible concealed area” and the “combustible concealed space” introduced on line 1 of the claim?
Regarding claim 11, on lines 2-4, the syntax of the recitation, “comprises a roof that includes a generally pitched roof section and, at least one end of the generally pitched roof portion, at least one hip, wherein the hip…” renders the claim unclear.  It seems as if some words or phrase is missing from this recitation.
Further, regarding claim 11, on line 3, the recitation, “a generally pitched roof section” is introduced.  Then, the claim refers to “the generally pitched roof portion” on lines 3-4, followed by a reference to “the generally pitched roof section” on line 5.  Are these all one and the same element, or is the “section” different that the “portion”?
Further, regarding claim 11, on line 4, “at least one hip” is introduced.  Then, throughout lines 4-20 of the claim, there are twelve references to “the hip” which renders the claim unclear, since a particular “hip” of the “at least one hip” has not been specifically identified in the claim.  It should also be noted that each of dependent claims 12, 17, 18 and 19, refers to “the hip”.
Further, regarding claim 11, on lines 4-5, the reference to “an end of the generally pitched roof section” is unclear, in light of lines 3-4 of the claim introducing “at least one end of the generally pitched roof portion”.  What is the relationship between the “end” introduced on lines 4-5 of the claim, and the “at least one end” introduced on lines 3-4 of the claim?
Further, regarding claim 11, on line 7, the recitation, “the combustible concealed area” is somewhat unclear.  What is the relationship between this “combustible concealed area” and the “combustible concealed space” introduced on lines 1-2 of the claim?

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, alone or in combination, did not show or teach a fire protection system for a combustible concealed space including the features of the at least one hip, in combination with the upper hip fire protection system having the specifically-recited first row of sprinklers and the specifically recited second row of sprinklers, wherein a maximum spacing between any two of the at least two sprinklers in the second row of sprinklers is greater than a maximum value for the first spacing, which is defined as the spacing downslope of the second row of sprinklers from the first row of sprinklers in the direction parallel to the slope of the at least one hip, as set forth in claim 1.
As to the method of claim 11, since the method follows the system of claim 1 and is patentably indistinct from claim 1, the reasons for the indication of allowable subject matter are essentially the same as those for the indication of allowable subject matter regarding claim 1 discussed above.
It should be noted that although the features of the “combustible concealed space” are introduced in each of claims 1 and 11 in a functional/intended use manner, the specific limitations of the claimed “fire protection system” (i.e. the “upper hip fire protection system”) are recited with specificity relative to features of the “at least one hip” of the combustible concealed space.  Thus, the scope of claims 1 and 11 has been interpreted so to require the particularly recited features of the combustible concealed space relative to the features of the fire protection system for patentability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication to Meyer et al. is cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752